DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1,3-7,9,11-12,14-16,18 and 20 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.

Response to Arguments
Applicant's arguments filed 07/30/2020 have been fully considered but they are not persuasive.
Applicants argues that the cited portions of the references including the Tanner reference make no mention of, inter alia, a gaming application or video decoder that generates external information that is generated external from the encoder logic that indicates an amount of image frame to be encoded that is static with respect to a previously encoded image frame such that some portions of the image frame are to be encoded as static and other portions of the image frame are to be encoded as not static.
Examiner respectfully disagrees for the following reasons:
In response to applicant's argument that Tanner reference make no mention of, inter alia, a gaming application, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Jai teaches the determination of an amount of frame, on the block level, to be encoded that is static with respect to a previously encoded image frame such that some portions of the image frame are to be encoded as static and other portions of the image frame are to be encoded as not static (the encoding may include block based encoding, wherein a block of a frame of the video stream may be encoded based on, for example, a reference block in a previously encoded reference frame [Col 10: lines 5-12]. A block in a frame that includes content that is the same as the content of a corresponding reference block may be referred to as a static block. [Col 10: lines 44-60], determining whether to encode the current block as a skipped block may be based on whether the current block is a static block, whether a reference block identified for encoding the current block is a high quality reference block [Col 10 lines 13-

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 9225979 B1), hereinafter Jia, in view of Tanner et al. (US 20140086310 A1), hereinafter Tanner, further in view of Hiranaka (US 20070085712 A1).

Regarding claim 1, Jia teaches a method for controlling power consumption in video encoding, the method comprising: obtaining, by pre-encoding logic associated with a video encoder before encoder logic of the video encoder performs motion estimation on an image frame to be encoded (Generating a prediction block for a current block in a current frame may include performing motion estimation to generate a motion vector indicating an appropriate reference block in the reference frame [Col 7: lines 1-5]. Examiner’s note: motion estimation takes place in block 410, prior to encoding 440 see fig. 4. static blocks may be identified prior to, instead of, or as part of, performing motion estimation [col 10 lines 13-28]), external information indicates an amount of the image frame to be encoded that is static with respect to a previously encoded image frame (Remote access encoding may include determining whether a block is a static block at 724 [Col 10: lines 13-28].). Jia does not explicitly suggest the external information indicating the amount of the image frame to be encoded that is static indicating that some portions of the image frame are to be encoded as static and other portions of the image frame are to be encoded as not static
wherein obtaining the external information indicating the amount of the image frame to be encoded that is static comprises obtaining the external information from one or more of: a gaming application generates the external information, and a video decoder generates the external information;
and adjusting power consumption of the video encoder based on the obtained external information indicating the amount of the image frame to be encoded that is static; wherein adjusting the power consumption of the video encoder comprises adjusting a clock frequency of the video encoder based on the external information indicating the amount of the image frame to be encoded is static.
In an analogous art, Tanner teaches the external information indicating the amount of the image frame to be encoded that is static indicating that some portions of the image frame are to be encoded as static and other portions of the image frame are to be encoded as not static (Fig. 5B; The small change (i.e., non -static sub-frame or slice) may be represented by a non-skip region 506 that may be encoded without changing the encoding approach for the rest of the static image frame 200. For example, the non-skip 506-2 may represent a sub-frame that is encoded by the ZMV component 208 while the rest of the static image frame 200 is transmitted at skip mode (i.e., no coefficients). [0035]); wherein obtaining the external information indicating the amount of the image frame to be encoded that is static comprises obtaining the external information from one or more of: a gaming application generates the external information, and a video decoder generates the external information ([0037] At block 602, detecting a static image frame is performed. In an implementation, a display component (e.g., display component 202) may detect the static image frame (e.g., static image frame 200) that is read by a video encoder (e.g., video encoder 112).) and adjusting power consumption of the video encoder based on the obtained external information indicating the amount of the image frame to be encoded that is static (In an implementation, the desired QP value of 20 in QP 500-10 may be derived during the power saving algorithm implementation as discussed in FIG. 5A above [0035]; the desired quality for the static frame or sub frame may be obtained in addition to power savings generated by the disabling of the encoder internal components. [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Tanner and apply them on the teachings of Jai. One would be motivated as such as the desired quality for the static image frame 200 may be obtained and additional power savings may also be generated (Tanner: [0030]).
Jai in view Tanner does not explicitly suggest wherein adjusting the power consumption of the video encoder comprises adjusting a clock frequency of the video encoder based on the external information indicating the amount of the image frame to be encoded is static.
In an analogous art, Hiranaka teaches adjusting the power consumption of the video encoder comprises adjusting a clock frequency of the video encoder based on the external information indicating the amount of the image frame to be encoded is static (changing timing of the voltage and the clock signal CLK at each different step in the decoding processing in the pre-decoding clock control unit. As a result, a power consumption can efficiently be reduced. [0068]: Examiner’s note: a clock is an inherent internal component of an encoder/decoder system.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teachings of Hiranaka and apply them on the teachings of Jai in view Tanner. One would be motivated as such as power consumption can efficiently be reduced (Hiranaka: [0068]).


Regarding claim 5, Jia in view of Tanner and Hiranaka teaches the method of claim 1. Tanner teaches obtaining the external information indicating the amount of the image frame to be encoded that is static comprises obtaining at least one of external information indicating a location of a static region of the image frame to be encoded and an indication of a percentage of the image frame to be encoded that is static (Fig. 5B shows which slices are static and which slices are not. Percentage can be driven as a preferred method of data representation). The same motivation that was utilized for combining Jia and Tanner and Hiranaka as set forth in claim 1 is equally applicable to claim 5.


Regarding claim 7, Jia in view of Tanner and Hiranaka teaches the method of claim 1. Jia teaches obtaining the external information indicating the amount of the image frame to be encoded that is static comprises obtaining external information indicating a correlation between the image frame to be encoded and the previously encoded image frame (the encoding may include block based encoding, wherein a block of a frame of the video stream may be encoded based on, for example, a reference block in a previously encoded reference frame. [Col 10: lines 5-13]).

Regarding claim 14, Jia in view of Tanner and Hiranaka teaches the apparatus of claim 9. Tanner teaches at least one of an accelerated processing unit (APU), a central processing unit (CPU), a graphics processing unit (GPU), wherein the at least one of the APU, the CPU, and the GPU includes the pre-encoding logic, the power consumption control logic, and the video encoder (encoder 112 may be part of an integrated graphics chip set in of central processing units (CPU) that includes 3D and media, having media functionality that includes video, specifically video decode/encode. Fig. 7. [0005] FIG. 2 illustrates an example encoder architecture to implement a power savings algorithm.). The same motivation that was utilized for combining Jia in view of Tanner and Hiranaka as set forth in claim 1 is equally applicable to claim 14.

Regarding claim 15, Jia in view of Tanner and Hiranaka teaches the apparatus of claim 14. Tanner teaches a display (Fig. 2: 200); and a video decoder operative to: receive encoded image data from the video encoder; decode the received encoded image data to generate decoded image data; and provide the decoded image data for display on the display (encoder 112 may be part of an integrated graphics chip set in of central processing units (CPU) that includes 3D and media, having media functionality that includes video, specifically video decode/encode [0016]). The same motivation that was utilized for combining Jia in view of Tanner and Hiranaka as set forth in claim 1 is equally applicable to claim 15.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Tanner and Hiranaka further in view of Becker et al. (US 20050100229 A1), hereinafter Becker.
Regarding claim 3, Jia in view of Tanner and Hiranaka teaches the method of claim 1. Jai in view of Tanner and Hiranaka does not explicitly suggest obtaining the external information indicating the amount of the image frame to be encoded that is static comprises obtaining a binary indication of whether each of a plurality of regions of the image frame to be encoded is static.
In an analogous art, Becker teaches obtaining the external information indicating the amount of the image frame to be encoded that is static comprises obtaining a binary indication of whether each of a plurality of regions of the image frame to be encoded is static (A code-block n.sub.f is flagged as `static` if no motion is detected between code-block n.sub.f and code-block n.sub.f-1.  Otherwise, code-block n.sub.f is flagged as a `non-static` code-block. [0265]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Becker and apply them on the teachings of Jai in view of Tanner and Hiranaka. One would be motivated as such to easier identify which blocks are static and which blocks are dynamic.

Regarding claim 4, Jai in view of Tanner and Hiranaka teaches the method of claim 1. Jai in view of Tanner and Hiranaka does not explicitly suggest obtaining the external information indicating the amount of the image frame to be encoded that is static comprises obtaining coordinate external information indicating a region of the image frame to be encoded that is not static.
In an analogous, Becker teaches obtaining the external information indicating the amount of the image frame to be encoded that is static comprises obtaining coordinate external information indicating a region of the image frame to be encoded that is not static (A code-block n.sub.f is flagged as `static` if no motion is detected between code-block n.sub.f and code-block n.sub.f-1.  Otherwise, code-block n.sub.f is flagged as a `non-static` code-block. [0265]). The same motivation that was utilized for combining Jai in view of Tanner, Hiranaka and Becker as set forth in claim 3 is equally applicable to claim 4. 

Regarding claims 9, 11, the apparatus of claims 9, 11-12 is rejected under the same art and evidentiary limitations as determined for the method of claims 1, 3-7.
Regarding claims 16, 18, and 20, the non-transitory computer readable medium of claims 16, 18, and 20 is rejected under the same art and evidentiary limitations as determined for the method of claims 1, 3-7 and the apparatus of claim 9, 11-12. Citing Tanner: [0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486